In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Westchester County, dated December 10, 1970, which denied its motion to strike plaintiffs’ statement of readiness and to compel plaintiffs to provide additional hospital record authorizations. Order modified by adding thereto, immediately after the provision therein that the motion is denied, the following: “ except that it is granted to the extent of requiring the additional hospital record authorizations to be furnished.” As so modified, order affirmed, without costs. The authorization shall be furnished within 10 days after service of a copy of the order to be made hereon, with notice of entry. The additional hospital records requested by defendant related to the controversy in this action. Defendant’s request should have been granted pursuant to CPLR 3121 (subd. [a]). Hopkins, Acting P. J., Munder, Shapiro, Brennan and Benjamin, JJ., concur.